Title: To James Madison from James Monroe, 16 August 1805
From: Monroe, James
To: Madison, James


          
            No.Duplicate
            Sir
            London August 16. 1805.
          
          I enclose you a copy of my letters to Lord Mulgrave relative to the late seizure of our vessels by his Majesty’s cruizers, in the Channel and North Sea, and of his replies. I had yesterday an interview with him on the subject, in which he gave me a report from each of the King’s law-officers in the admiralty respecting the late decisions, and promised me another interview on that and the other topicks depending between our governments, as soon as I Should desire it after having perused the reports. By my note to him of this date you will find that I consider these documents unsatisfactory on the great question and have asked another interview. It appears however by them that no recent order has been issued by the government; hence it is probable that the late decisions on the point of Continuity of Voyage which have carried the restraints on that commerce to a greater extent than heretofore may have furnished to the parties interested a motive for these Seizures. It is equally probable that the decision of the Court of appeals in the case of the “Essex,” as several of its members are also members of the Cabinet, may have been dictated by policy to promote the navigation of this country at the expence of that of the United States. In the late interview with Lord Mulgrave, much general conversation took place on the Subject, in which he assured me in the most explicit terms that nothing was more remote from the views of his government than to take an unfriendly attitude towards the U. States: he assured me also that no new orders had been issued, and that his government was disposed to do every thing in its power to arrange this and the other points to our Satisfaction, by which however I did not understand that the principle in this case would be abandoned; tho’ I think it probable that in other respects much accommodation may be obtained in that commerce.
          Affairs here seem to be approaching a crisis. It is Said that the combined fleets, having been previously joined by the Rochfort Squadron, have entered Ferrol, and that the force now there is 37 sail of the line. Sir Robert Calder has joined Adm. Cornwallis before Brest. The French fleet there consists of about 26. Sail of the line. This force so nearly united, is a very imposing one. The menace of invasion is Kept up and encreased; every thing Seems to indicate that an attempt will Soon be made. I have the honor to be with great respect & regard Sir, Your very obedient Servant.
          
            Jas. Monroe
          
         